An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-309
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 7 October 2014


IN THE MATTER OF:

                                              Mecklenburg County
                                              No. 12 JT 32
A.M.B.


      Appeal by respondent-mother from order entered 16 December

2013 by Judge Elizabeth T. Trosch in Mecklenburg County District

Court. Heard in the Court of Appeals 9 September 2014.


      Twyla Hollingsworth-Richardson for petitioner-appellee
      Mecklenburg County Department of Social Services.

      J. Thomas Diepenbrock for respondent-appellant.

      Womble Carlyle Sandridge & Rice, LLP, by Theresa M. Sprain
      and Carolyn C. Pratt, for guardian ad litem.


      STEELMAN, Judge.

      The trial court’s conclusion that termination of parental

rights was in the best interests of the juvenile was supported

by the findings of fact required under N.C. Gen. Stat. § 7B-

1110(a).

                        I. Factual and Procedural History
                                                 -2-
      On 20 January 2012, the Mecklenburg County Department of

Social     Services,      Youth        and       Family      Services          (DSS)       filed    a

petition    alleging          that    A.B.       was     a       neglected      and     dependent

juvenile,    based       on    reports       that      the        child’s      mother,       J.A.B.

(mother)     had     engaged          in     domestic            altercations         in     A.B.’s

presence. The petition also alleged that during the previous six

months mother had lived at five different residences and was

evicted from each due to her behavior. On 20 January 2012 a non-

secure custody order was entered granting DSS custody of A.B. On

12 April 2012, A.B. was adjudicated neglected based on mother’s

substance abuse and her “inability to manage her aggression.”

Following    a     permanency         planning         review       hearing          held    on    10

January 2013, the trial court suspended reunification efforts

and   changed      the   permanent           plan      for       A.B.    to    termination         of

parental rights and adoption.

      On    15   March        2013,    DSS       filed       a    petition       to    terminate

mother’s    parental          rights,      alleging          that       grounds       existed      to

terminate mother’s parental rights pursuant to N.C. Gen. Stat. §

7B-1111(a)(1)       (neglect),             (2)     (failure         to        make     reasonable

progress), (3) (failure to pay reasonable child support) and (7)

(abandonment).       DSS       also        alleged        that       grounds         existed       to

terminate the parental rights of A.B.’s father, whose identity

was unknown, pursuant to N.C. Gen. Stat. § 7B-1111(a)(5) (2013).
                                          -3-
On    16   December    2013,       the    trial     court      entered       an   order

terminating mother’s parental rights pursuant to N.C. Gen. Stat.

§    7B-1111(a)(1),    (2)   and    (3).    The     unknown     father’s      parental

rights were also terminated.

       The present appeal is only by mother.

                               II. Standard of Review

       “The termination of parental rights statutes provide for a

two-stage termination proceeding: an adjudication stage and a

disposition stage. In the adjudication stage, the trial court

must determine whether there exists one or more grounds for

termination    of   parental       rights       under   N.C.    Gen.      Stat.   §   7B-

1111(a). If the trial court determines that at least one ground

for   termination     exists,    it      then    proceeds      to   the    disposition

stage where it must determine whether terminating the rights of

the parent is in the best interest of the child, in accordance

with N.C. Gen. Stat. § 7B-1110(a).” In re D.H., __ N.C. App. __,

__, 753 S.E.2d 732, 734 (2014) (citing In re Montgomery, 311
N.C. 101, 110, 316 S.E.2d 246, 252 (1984)).

       “We review the trial court’s decision to terminate parental

rights for abuse of discretion.” In re Anderson, 151 N.C. App.
94, 98, 564 S.E.2d 599, 602 (2002) (citation omitted). “‘The

trial court is subject to reversal for abuse of discretion only

upon a showing . . . that the challenged actions are manifestly
                                      -4-
unsupported by reason.’” D.H., __ N.C. App. at __, 753 S.E.2d at

734 (quoting In re J.L.H., __ N.C. App. __, __, 741 S.E.2d 333,

337 (2012) (internal quotation omitted)).

        III. Trial Court’s Determination that Termination was in
                   the Juvenile’s Best Interests

      Mother does not challenge the evidentiary support for the

trial court’s findings of fact or its determination that grounds

existed to support termination of her parental rights, and does

not argue that the court abused its discretion by concluding

that it was in A.B.’s best interest for mother’s parental rights

to be terminated. Mother’s sole argument on appeal is that the

trial court erred in its determination that it was in the best

interest     of    A.B.   to   terminate    mother’s   parental     rights    by

failing to make the findings required by N.C. Gen. Stat. § 7B-

1110(a). We disagree.

      Once a trial court determines that statutory grounds for

termination exist, it must “determine whether terminating the

parent’s rights is in the juvenile’s best interest.” N.C. Gen.

Stat. § 7B-1110(a). This statute requires that in making its

determination “the court shall consider the following criteria

and   make   written      findings   regarding   the   following     that    are

relevant”

             (1)   The age of the juvenile.
             (2)   The likelihood of adoption            of   the
                   juvenile.
                                               -5-
             (3)     Whether the termination of parental
                     rights will aid in the accomplishment
                     of the permanent plan for the juvenile.
             (4)     The bond between the juvenile and the
                     parent.
             (5)     The quality of the relationship between
                     the juvenile and the proposed adoptive
                     parent, guardian, custodian, or other
                     permanent placement.
             (6)     Any relevant consideration.

Although N.C. Gen. Stat. § 7B-1110(a) requires the trial court

to consider all six of the enumerated factors, it is required to

enter written findings of fact “concerning only those factors

‘that are relevant.’” D.H. at __, 753 S.E.2d at 735 (citations

omitted).

      Mother argues that the trial court failed to make findings

of   fact   on     the    age    of    the     juvenile,         whether    termination       of

parental rights would aid in the accomplishment of the permanent

plan, or concerning the bond between mother and the juvenile, as

required     by    N.C.        Gen.    Stat.     §     7B-1110(a)(1),         (3)    and     (4)

respectively.        However,         analysis        of    the     trial    court’s       order

reveals     that    the    court’s       findings          sufficiently      addressed       the

relevant factors.

      Mother       correctly          notes    that        the     trial    court    made     no

findings     addressing          A.B.’s        age.        However,    mother       does     not

identify any evidence that the child’s age was a relevant factor

in   this    case,       and    does     not    offer        any    argument    as     to    the

significance of this omission. We conclude the trial court did
                                     -6-
not err by failing to make a specific written finding of fact

concerning A.B.’s age. See D.H. at __, 753 S.E.2d at 735 (“Since

respondent    fails   to    point    to    any   evidence    in    the     record

demonstrating that age was placed in issue as a relevant factor,

such that it had an impact on the trial court’s decision, we do

not believe that the trial court erred in not making specific

findings concerning the children’s ages in its order.”).

    Mother also argues that the trial court failed to                        make

findings    pertaining     to   whether    termination      of    her    parental

rights would aid in the accomplishment of the permanent plan for

the juvenile. We first note that, since the permanent plan was

adoption,    termination        of   parental     rights     is     clearly     a

prerequisite to achieving the permanent plan. In addition, N.C.

Gen. Stat. § 7B-906.1(g) directs a trial court conducting a

permanency planning hearing to determine “the best plan of care

to achieve a safe, permanent home for the juvenile within a

reasonable period of time.” Thus, the trial court’s findings

regarding the need for “a safe, permanent home . . . within a

reasonable period of time” are relevant to whether termination

will achieve the permanent plan. In its order the trial court

made a variety of findings illustrating the relationship between

termination of mother’s parental rights and the need to achieve
                                    -7-
a   safe   permanent   home   for   A.B.    within   a   reasonable   time,

including the following:

                                    . . .

            3. [A.B.] was adjudicated neglected on 15
            March 2012. . . .

                                    . . .

            14. [Prior to the adjudication of neglect],
            the mother had at least five different
            addresses[.]. . . All of these residences
            were   disrupted  due   to   the   mother’s
            behaviors.

                                    . . .

            20. From October 17, 2001 until . . . 2005,
            [mother] had seven referrals involving her
            children. As a result . . . mother’s
            parental rights to her oldest three children
            were terminated.

                                    . . .

            22. [DSS] has been involved with the family
            since 2001 for issues related to [mother’s]
            substance abuse, mental health, and history
            of altercations, aggressive behavior, as
            well as the lack of housing stability, . . .
            [and] the injurious environment of the
            juveniles. [Mother] has failed or refused to
            comply with recommended therapy services for
            her and substance abuse treatment since
            [2001.]

                                    . . .

            25. There is a risk to [A.B.’s] permanence,
            if placed in the home of the mother[,] due
            to the mother’s pattern of coping that she
            displayed prior to custody and ever since; a
            style . . . illustrated by aggression,
            defensiveness and lack of insight. Her
                                       -8-
           pattern   has   led    to    conflict   and   criminal
           arrest.

           34. [Mother] lacks verifiable employment and
           lacks stable housing. . . .

                                   . . .

           46. The juvenile is bonded to her placement
           provider and is doing extremely well in her
           placement. She functions as a member of the
           family. She is in a potential adoptive
           placement.   The  likelihood   of   [A.B.’s]
           adoption is high.

           47. That while [A.B.] . . . knows [that
           mother is] her mother, [mother’s] lack of
           insight into the [effect that] patterns . .
           . symptomatic of [her] mental illness have
           had on her ability to provide [a] safe and
           stable home . . . make termination of
           parental rights in [A.B.’s] best interests.

      Since mother does not challenge these findings of fact,

they are binding on appeal. Koufman v. Koufman, 330 N.C. 93, 97,

408 S.E.2d 729, 731 (1991). The court’s findings of fact clearly

illustrate the unlikelihood of any imminent change in mother’s

behavior and the resultant need to terminate parental rights in

order to facilitate A.B.’s adoption. While the trial court did

not   explicitly   state   that    termination     of    mother’s   parental

rights would aid in the accomplishment of the permanent plan for

the juvenile, it is apparent that the court considered this

factor.

      Mother also contends that the trial court failed to make

sufficient written findings of fact regarding the bond between
                                   -9-
mother and the juvenile. Although the court did not use the

specific   word   “bond,”   it   made    numerous   findings   addressing

mother’s emotional and mental health issues and her lack of

involvement with A.B., including the following:

                                  . . .

           26.     [Mother’s]   psychological    testing
           illustrated that she is an individual who is
           hostile, impulsive and acts out with minimal
           to   no    awareness or   concern   regarding
           consequences of her actions, and tends to
           blame others for altercations and conflicts.

           27.    [Mother’s]    psychological testing
           indicated that she is angry, paranoid and
           distrusting of others.

           28. Dr. Hancock’s evaluation included the
           following diagnoses for [mother]: Bipolar,
           Cannabis    Dependence,   and    Narcissistic
           Personality Disorder with Antisocial Traits.

                                  . . .

           31. . . . [Mother] is not engaged in any
           known therapy and has not been engaged in
           any consistent therapy or mental health
           program since [A.B.] was placed in [DSS’s]
           custody[.] [Mother] informed Dr. Hancock . .
           . that she does not need therapy.

           32. . . . [Mother] was discharged from [the]
           Salvation Army Women’s Shelter in late
           December   2012  due   to   “intolerable and
           belligerent   behavior   towards   staff and
           residents.”

           33. At the 30 August 2012 hearing, [mother]
           was provided with an opportunity to visit
           [A.B.] at her daycare. [Mother] only visited
           with [A.B.] at her daycare four times
           between August 2012 and [the] 10 January
                                       -10-
           2013 court date despite being provided bus
           passes. [Mother] has not engaged in shared-
           parenting,   although  [it   is]   available.
           [Mother] did not . . . attend [A.B.’s]
           family    counseling   and    community-based
           rehabilitation services . . . [or] the
           Children’s       Developmental       Services
           appointments as recommended.

                                       . . .

           36. . . . [Mother] has not provided any
           consistent emotional or other support for
           [A.B.], and has not consistently taken
           advantage   of   opportunities   to   further
           develop a relationship with the child.

                                       . . .

           38.   [Mother] is   not   engaged in  any
           therapeutic, psychological or psychiatric
           services.

                                       . . .

           47. That while [A.B.] . . . knows [that
           mother is] her mother, [mother’s] lack of
           insight into the [effect that] patterns . .
           . symptomatic of [her] mental illness have
           had on her ability to provide [a] safe and
           stable home . . . make termination of
           parental rights in [A.B.’s] best interests.

Mother’s unwillingness to address serious mental health issues

clearly affects her ability to form an appropriate bond with

A.B.,   and     her     unwillingness      to    take      advantage        of    the

opportunities     to    spend   time    with    A.B.     further    impacted     the

relationship      between   mother      and     child.     The     trial    court’s

findings   make    it   clear   that     the    court    considered        the   bond
                                 -11-
between mother and child when determining that termination was

in A.B.’s best interest.

    The better practice is for a trial court to make findings

that clearly track the statutory requirements for findings on

relevant   issues.   However,   although   the   trial   court   did   not

employ the specific language of the statute, the court’s order

adequately   addressed    how   termination      will    facilitate    the

permanent plan and the bond between mother and child. As this is

mother’s only challenge to the termination order we conclude

that the court did not err and that its order should be

    AFFIRMED.

    Judges CALABRIA and McCULLOUGH concur.

    Report per Rule 30(e).